Citation Nr: 1614163	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling for gastritis.

2. Entitlement to a compensable evaluation, for the period prior to February 2, 2009, and in excess of 10 percent disabling, for the period beginning February 2, 2009, for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was brought before the Board in December 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining VA and non-VA treatment records and providing the Veteran new examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. During the appeal period, the Veteran's gastritis has not resulted in eroded or ulcerated areas or severe hemorrhages.  Additionally, while the Veteran has symptoms such as epigastric pain, vomiting, diarrhea, constipation, and indigestion they do not result in a considerable impairment of health.  

2. Throughout the appeal period, affording the Veteran the benefit of the doubt, sinusitis causes six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for gastritis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7307, 7346.

2. Throughout the appeal period, the criteria for a rating of 30 percent for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522-6510.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a September 2008 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate her increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA and non-VA treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in October 2008 and April 2013 in conjunction with his claims for increased evaluations.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran seeks an evaluation in excess of 10 percent for gastritis and a compensable evaluation for allergic rhinitis, for the period prior to February 2, 2009, and in excess of 10 percent, for the period beginning February 2, 2009.




I. Rating Schedule

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Sinusitis, Diagnostic Codes 6510 through 6514, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2015).

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

 A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A Note following the rating criteria defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.

Under Diagnostic Code 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

Under Diagnostic Code 6523, the minimum 10 percent rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum 50 percent rating is warranted for rhinoscleroma.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

There is also a code covering granulomatous rhinitis but the evidence of record is against a finding that the Veteran suffers from this condition.
  
Under Diagnostic Code 7307 if gastritis is chronic with severe hemorrhages, or large ulcerated or eroded areas, the rating is 60 percent.  If it is chronic with multiple small eroded or ulcerated areas, and symptoms, the rating is 30 percent. Chronic gastritis with small nodular lesions and symptoms warrants a 10 percent rating.  If it is atrophic gastritis (a complication of a number of diseases, including pernicious anemia) it is to be rated on the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).

Pursuant to Diagnostic Code 7346, relating to hiatal hernia, a 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

A. Gastritis

Throughout the appeal period, the Veteran's gastritis has been evaluated as 10 percent disabling pursuant to Diagnostic Code 7399-7346.  

Turning to the evidence of record, the Veteran was provided a VA examination in October 2008.  The VA examiner reported there had been no incapacitating episodes due to stomach or duodenal disease.  However, there were episodes of abdominal colic, nausea or vomiting, and abdominal distention, daily or more often, lasting one or more hours at a time.  These episodes were described as severe and included constipation and pulling pain aggravated by movements.  Daily or more often gnawing or burning pain, usually lasting approximately one hour, was also noted.  Nausea without vomiting was reported to occur several times a day.  The Veteran suffered consistent weekly diarrhea as well.  The Veteran had abdominal tenderness and reported sharp pain associated with gastritis that caused her problems with sleeping.  There was, however, no evidence of significant weight loss, malnutrition, or anemia.  In the previous twelve months the Veteran reported having to miss three days of work due to attending doctor's appointments related to gastritis.  

In March 2011, at a Board hearing, the Veteran testified to visiting the doctor every two to three months in relation to gastritis.  She reported headaches and shoulder pain accompany stomachaches.  Furthermore, she is limited in her ability to take medication for other conditions because many medications aggravate her gastritis.  Specifically, she noted that taking pain medication causes vomiting.  She reported limiting food ingestion for up to two days to help resolve the vomiting.  She also stated that she is very limited in the types of food she can consume as a lot of things aggravate her gastritis.  

The Veteran was provided another VA examination in April 2013.  At the time of examination the Veteran reported persistent epigastric distress and dysphagia, pyrosis, intermittent reflux, intermittent nausea with vomiting and acid regurgitation, and diarrhea.  There was no evidence of anemia, weight loss, hematemesis, melena, esophageal stricture, spasm, diverticula, malnutrition, tumor, neoplasm, abdominal distention, or colic.  Symptoms were noted to occur frequently especially epigastric pain.  Esophageal reflux was reported to require continuous medication to control.  Reviewing the results of a February 2010 esophagogastroduodenoscopy (EGD) the VA examiner found no evidence of severe gastritis.  

A review of VA and non-VA treatment records shows treatment for burning sensation in the throat, abdominal pain, abdominal tenderness upon palpation, nausea, vomiting, diarrhea, and constipation.  The Veteran's February 2010 EGD revealed normal esophagus, stomach, and duodenum.  These symptoms are partially alleviated by diet management and medication.

Having review the record, the Board finds an evaluation in excess of 10 percent for gastritis is not warranted.  Under Diagnostic Code 7307, applicable to hypertrophic gastritis, rating in excess of 10 percent requires eroded or ulcerated areas or severe hemorrhages.  The February 2010 EGD revealed no such findings and the medical record since then does not indicate such has developed.  Pursuant to Diagnostic Code 7346, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran displays these symptoms, or symptoms substantially similar in nature, however, the weight of the evidence is against a finding that a considerable impairment of health results from the Veteran's condition.  It is undebatable that the gastritis affects the Veteran's daily life and work.  These symptoms limit her ability to eat what she wants and take certain types of medication.  Still, even with her limited diet she appears able to meet her nutritional needs.  Moreover, while symptoms like epigastric pain, vomiting, diarrhea, constipation, and indigestion complicate the Veteran's ability to get appropriate nutrition from what she does eat these things do not appear to interfere to such an extent the Veteran is considerably unhealthy.  Furthermore, her symptoms do not prevent exercise and activity to such an extent that the Veteran's health is deteriorating in a substantive way.  She does frequently visit doctors for management of her symptoms and while this is likely frustrating it is, if anything, helping her to maintain her health and ensuring her condition does not result in a considerable impairment of her health.  As such, the Veteran's disability picture does not more nearly approximate the criteria for a rating in excess of 10 percent.  

In summation, the preponderance of the evidence is against a higher rating for gastritis.  The Veteran's condition has not resulted in eroded or ulcerated areas or severe hemorrhages during the period on appeal.  Additionally, while the Veteran has symptoms such as epigastric pain, vomiting, diarrhea, constipation, and indigestion they do not result in a considerable impairment of health.  Therefore, a higher rating is not warranted.  





B. Allergic Rhinitis

Prior to February 2, 2009, the Veteran's allergic rhinitis is evaluated as noncompensable.   Effective February 2, 2009, the Veteran's evaluation was increased to 10 percent pursuant to Diagnostic Code 6522-6510. 

Turning to the evidence of record, the Veteran was provided a VA examination in October 2008.  The VA examiner reported a history of perennial nasal allergy and sinusitis.  It was indicated that sinusitis did not cause incapacitating episodes but did cause non-incapacitating episodes with headache, fever, purulent drainage, and sinus pain approximately once a year, lasting more than 14 days.  At the time of examination rhinitis symptoms include nasal congestion, excess nasal mucous, itchy nose, and sneezing.  Sinus symptoms include headaches, sinus pain, and sinus tenderness.  It was indicated that headaches occur one to six times a week.  The Veteran reported frequently having difficulty breathing.  There was no left nasal obstruction but the right was 20 percent obstructed.  There was also permanent hypertrophy of turbinates from bacterial rhinitis.  There was no finding of nasal polyps, septal deviation, rhinoscleroma, tissue loss, scarring, deformity, Wegener's granulomatosis, or granulomatous infection.  As a result of sinus infection and doctor's visits the Veteran was reported to have missed one week of work in the previous 12 months.  

In a September 2009 statement the Veteran described suffering five episodes of sinusitis requiring antibiotics in the previous year and 50 episodes of non-incapacitating episodes characterized by pain, headaches, and discharge.  

In March 2011, at a Board hearing, the Veteran testified to being prescribed nasal spray and allergy medication.  She described having daily sinus pressure and occasional sinus pain that sometime felt like a toothache.  She went on to note that she see a doctor for her condition every three months with occasional trips to urgent care between her appointments to address sinus infections.  She also reported having four sinus infections within a year during 2008/2009 and missing four to five days of work within the last twelve months.  Similarly, she reports her condition prevents her from participating in non-work activities at least one day every one to two weeks.  During these episodes she has headaches, sinus pain, and nasal discharge.  

The Veteran was provided another VA examination in April 2013.  At this time the Veteran reported year round symptoms with sinus infections occurring one to two times a year.  Symptoms include postnasal drip, left maxillary sinus pain, pain radiating to the left upper gum, left ear pain, intermittent clogged sensation in the left ear and purulent nasal drainage, as well as headache, hoarseness, sneezing, nasal congestion, decreased sense of smell, and nasal crusting.  No incapacitating episodes were reported to have occurred in the previous twelve months; however, seven or more non-incapacitating episodes were reported to have occurred during that period.  An examination of the nasal passages revealed a 50 percent obstruction on the left and a 60 percent obstruction on the right.  The examiner found no polyps, granulomatous conditions, or permanent hypertrophy of the nasal turbinates.  The Veteran's condition was noted to impact her ability to work because headache and sinus pain cause difficulty with focus.  

A review of VA and non-VA treatment records shows treatment of rhinitis and sinusitis with a variety of medications.  Additionally, the records reveal that in March 2008 the Veteran was treated with antibiotic for eight days, then switched to a different antibiotic, and finally antihistamines.  By April 2008 the Veteran reported feeling better with no postnasal drip, nasal discharge, fever, or chills.  Sinus pressure was reported to have improved.  There was, however, slightly enlarged turbinates bilaterally that were erythematous.  Later, in October 2008, bilateral enlarged turbinates were noted with almost complete obstruction in the left nasal.  In February 2009 an acute sinus infection resulted in the Veteran again being prescribed antibiotics.  The Veteran was prescribed antibiotics again in April 2009 and switched in late April 2009 to another antibiotic.  A May 2009 treatment note indicates the Veteran had left cheek pain that may be attributable to sinusitis.  Some septal deviation was observed.  In June 2009 both inferior turbinates were almost totally obstructed.  Antibiotics were again prescribed in September 2009, December 2009, and February 2010.  

Having reviewed the record, the Board finds an evaluation of 30 percent is warranted throughout the appeal period.  The General Rating for Sinusitis provides for a 30 percent rating for six or more non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  It is clear from the record that the Veteran suffers multiple episodes of this nature yearly.  The question is how many?  The October 2008 VA examiner found the Veteran's sinusitis caused non-incapacitating episodes once a year lasting approximately 14 days.  Less than a year later, in September 2009, the Veteran suggested she suffered 50 episodes in the previous year.  During her March 2011 testimony, the Veteran did not articulate a specific number of non-incapacitating episodes she thought she had in a year but did testify that headaches, sinus pain, and nasal discharge limited her participation in non-work activities regularly.  At the April 2013 VA examination seven or more non-incapacitating episodes were reported to have occurred in the previous year. 

In light of the medical examinations and testimony it appears the Veteran's statement that she has 50 non-incapacitating episodes a year is an over estimate.  Nevertheless, affording the Veteran the benefit of the doubt, a 30 percent rating more nearly approximates her disability picture as she likely has more than six non-incapacitating episodes a year.  The only piece of evidence weighing against this finding is the October 2008 VA examiner's determination the Veteran suffers only one non-incapacitating episode yearly.  However, subsequent statements, testimony, and medical evidence suggest such episodes are more frequent.  Affording the Veteran the benefit of the doubt she suffers more than six such episodes a year.  As such, a rating of 30 percent is warranted for allergic rhinitis pursuant to Diagnostic Code 6522-6510. 

A rating in excess of 30 percent is not warranted as the evidence of record is against a finding the Veteran has rhinoscleroma; chronic osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.      

In summation, throughout the appeal period, a rating of 30 percent is warranted for allergic rhinitis as the evidence shows, affording the Veteran the benefit of the doubt, she suffers from more than six non-incapacitating episodes of sinusitis a year.  A rating in excess of 30 percent is not warranted as the evidence of record is against a finding the Veteran has rhinoscleroma or has had surgery for her sinus condition.    

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis in regards to both her gastritis and allergic rhinitis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gastritis and allergic rhinitis and the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, in regards to gastritis, the Veteran's disability was rated under the diagnostic code for hiatal hernia which provided for rating based on the Veteran's foremost symptom, epigastric distress.  Moreover, the Veteran's allergic rhinitis was rated under the General Rating Formula for Sinusitis, which provides for ratings based on incapacitating and non-incapacitating episodes resulting from symptomatology the Veteran displayed.  In neither case has the Veteran alleged or exhibited symptomatology that is so far outside the norm it suggests the Rating Schedule is inadequate to describe the severity and symptoms of the claimant's disabilities.
    
As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The evidence of record suggests the Veteran's disabilities do impact her ability to work mostly through having to take time off to attend doctor's appointments or simply to rest to alleviate symptoms.  Nevertheless, the same evidence shows she continues to follow a substantially gainful occupation suggesting the interference with employment is such that a remand or referral of a claim for TDIU is not appropriate.  See Rice 22 Vet. App. 447.   


ORDER

An evaluation in excess of 10 percent disabling for gastritis is denied.

An evaluation of 30 percent, but no greater, is granted for allergic rhinitis.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


